DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(d) rejection of claims 13-14 is withdrawn due to Applicant’s amendment filed on May 18, 2021.
The 35 U.S.C. 103 rejections of claims 1-2, 4-8 over Song3 in view of Song and Kanehiro as the primary combination of references, are withdrawn due Applicant’s amendment filed on May 18, 2021.

New Rejections
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, since the parent claim 1 already includes the limitation of said dependent claim 7.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 103
Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2016/0170268) in view of Kanehiro (US 2015/0085236) and Lan, CN 105733608 (US 2018/0120652 is used here).
Regarding claims 1, 7, Song teaches a liquid crystal display (500C [0063]) comprising: a first substrate (200C [0067]); a second substrate (100C [0067])
overlapping the first substrate 200C and spaced apart therefrom (Fig. 3); a liquid crystal
layer (300C [0087]) between the first substrate 200C and the second substrate 100C
(Fig. 3), and comprising liquid crystal molecules (LC1, LC2 [0063]); a first alignment
layer (AL2-1C [0079]) between the first substrate 200C and the liquid crystal layer 300C
(Fig. 3), and a plurality of protrusions (AL2-2C [0078]) between the first alignment layer
AL2-1C and the liquid crystal layer 300C (Fig. 3), wherein the first alignment layer AL2-
1C comprises a photoinitiator (polymerization initiator [0079] absorbs ultraviolet (UV)
light … to promote a light polymerization reaction of reactive mesogen [0098]), wherein
the plurality of protrusions AL2-2C comprise a polymerization product of the
photoinitiator (stabilized by a polymerization initiator [0106]) and a reactive mesogen
(polymerized reactive mesogen [0106]). Song teaches that the plurality of protrusions
AL2-2C can comprise some imide groups albeit much less than the first alignment layer
AL2-1C ([0080]), and that the photoinitiator and a vertical alignment additive (vertical
aligner [0079]) can be introduced to a side chain of the imide group ([0083]), for the

that the vertical alignment additive is less reactive than the photoinitiator in a
wavelength range of 300 nm to 350 nm.
However, Kanehiro teaches that in a liquid crystal display ([0120]), a
polymerization product (PSA layer 17 [0121]) formed between a first substrate (12
[0120]) and a liquid crystal layer (15 [0121], Fig. 4), comprises a photoinitiator
(benzophenone bifunctional methacrylate monomer represented by the formula (11)
[0139] absorbs light … and can therefore initiate the polymerization [0138]), and a
vertical alignment additive (biphenyl monofunctional acrylate monomer represented by
the formula (12) [0139], vertical alignment [0140]), wherein the photoinitiator (formula
(11)) is selected to absorb light ([0138]) that is required to initiate polymerization
([0138]) of the vertical alignment additive (biphenyl monofunctional acrylate monomer
represented by the formula (12) [0139], vertical alignment [0140]) in a wavelength of
330 nm ([0135]) which is within the claimed range of 300 nm to 350 nm, for the purpose
of providing the desired polymerization at a light wavelength that does not have a
negative impact on the reliability of the liquid crystal molecules ([0138]). Accordingly,
the photoinitiator is selected such that the vertical alignment additive is less reactive
than the photoinitiator in a wavelength range of 300 nm to 350 nm.
Therefore, it would have been obvious to one of ordinary skill in the art at the
time, to have included a vertical alignment additive that is less reactive than the
photoinitiator in a wavelength range of 300 nm to 350 nm, as the vertical alignment
additive in the polymerization product of the photoinitiator and the reactive mesogen, of
the plurality of protrusions between the first alignment layer and the liquid crystal layer

light wavelength that does not have a negative impact on the liquid crystal molecules,
as well as the desired vertical alignment characteristics, as taught by Kanehiro.
In addition, Song fails to teach that the liquid crystal layer 300C further comprises
the vertical alignment additive.
However, Song teaches that the plurality of protrusions AL2-2C between the first
alignment layer AL2-1C and the liquid crystal layer 300C, result from polymerization of
the reactive mesogen ([0073]) that is added to the liquid crystal layer 300C ([0099]).
Kanehiro teaches that the vertical alignment additive (biphenyl monofunctional
acrylate monomer represented by the formula (12) [0139], vertical alignment [0140]) is
added to the liquid crystal layer (liquid crystal composition [0139]) as a reactive
mesogen (biphenyl monofunctional acrylate monomer represented by the formula (12)
[0139]), for the purpose of providing the desired polymerization product with the desired
vertical alignment characteristics ([0140]).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time, to have added the vertical alignment additive to the reactive mesogens in the
liquid crystal layer, to obtain the plurality of protrusions comprising the polymerization
product, between the first alignment layer and the liquid crystal layer of the liquid crystal
display of Song, in order to obtain the desired vertical alignment characteristics, as
taught by Kanehiro.
	Modified Song fails to teach that the vertical alignment additive comprises a hydroxyl group at an end thereof, and further, fails to teach that the vertical alignment 
However, Song teaches that the vertical alignment additive comprises an alkyl group at one end thereof ([0077]).

    PNG
    media_image1.png
    540
    487
    media_image1.png
    Greyscale

Lan teaches that in a liquid crystal display ([0084]), a vertical alignment
additive that is included in a polymerization product (polymer [0078]) comprised in a
plurality of protrusions (polymer film 42 include plural projections [0080], Fig. 7), comprises a hydroxyl group at an end thereof (-OH [0079] shown above) along with an alkyl group at another end thereof (]0079] shown above), does not have to comprise a biphenyl structure (as opposed to a terphenyl structure [0079] shown above) and comprises two groups represented by Chemical Formula 6 of Applicant at other ends of the vertical alignment agent (-O-C(O)-C(CH3)=CH2 [0079] shown above), for the purpose of providing the desired vertical alignment characteristics (vertical alignment agent [0079]).


time, to have included a vertical alignment additive comprising a hydroxyl group at an
end thereof, along with an alkyl group at another end thereof, and which does not comprise a biphenyl structure, and comprises two groups represented by Chemical Formula 6 of Applicant, at other ends of the vertical alignment additive, in place of or along with the vertical alignment additive that is included in the polymerization product comprised in the plurality of protrusions of the liquid crystal display of Song, as modified by Kanehiro, in order to obtain the desired vertical alignment characteristics, as taught by Lan.
Regarding claim 2, Song teaches that the photoinitiator can be a benzophenone
([0081]).
Kanehiro teaches that the photoinitiator is a benzophenone (formula (11) [0139]),
for the purpose of providing the desired polymerization at a light wavelength that does not have a negative impact on the reliability of the liquid crystal molecules, as described
above.
Regarding claim 3, Song teaches that the liquid crystal display 500C has a
curved shape (Fig. 3).
Regarding claim 4, Song teaches that no protrusion of the plurality of protrusions
AL2-2C is present between the second substrate 100C and the liquid crystal layer 300C
since there is no photoinitiator present to initiate a polymerization product to form a
protrusion (first curved liquid crystal alignment layer AL1C differs from second curved
liquid crystal alignment layer ALC2 in that the polymerization initiator is not introduced to
a side chain of the polyimides [0077], Fig. 3).

the first substrate 200C are aligned at a pretilt angle (Fig. 3), and that liquid crystal
molecules LC1 adjacent to the second substrate 100C are aligned at an angle
perpendicular to the second substrate 100C (Fig. 3).
Regarding claim 6, Song teaches that a difference between the pretilt angle of
the liquid crystal molecules LC2 adjacent to the first substrate 200C and the pretilt angle
of the liquid crystal molecules LC1 adjacent to the second substrate 100C is 0.5 degree
([0065]) which is within the claimed range of 0.2 degree or greater.

Allowable Subject Matter
Claims 11-12, 15-19 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the secondary reference, Lan, does not disclose or teach a liquid crystal display comprising the claimed vertical alignment additive, and thus fails to make up for the deficiencies of Song3, Song and Kanehiro.

    PNG
    media_image1.png
    540
    487
    media_image1.png
    Greyscale

Applicant is respectfully apprised that Lan, as a secondary reference, teaches a liquid crystal display ([0084]), comprising a vertical alignment additive that is included in a polymerization product (polymer [0078]) comprised in a plurality of protrusions (polymer film 42 include plural projections [0080], Fig. 7), which comprises a hydroxyl group at an end thereof (-OH [0079] shown above) along with an alkyl group at another end thereof (]0079] shown above), does not comprise a biphenyl structure (as opposed to a terphenyl structure [0079] shown above) and comprises two groups represented by Chemical Formula 6 of Applicant at other ends of the vertical alignment agent ([0079] shown above), for the purpose of providing the desired vertical alignment characteristics (vertical alignment agent [0079]).
Accordingly, Lan, as a secondary reference, teaches a liquid crystal display comprising the presently claimed vertical alignment additive of the currently amended claim 1, and hence makes up for the deficiencies of Song and Kanehiro, for the purpose of providing the desired vertical alignment characteristics.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 













If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782